DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the human-machine interface controller (claim 1, 2, 13 and 15) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is a process claims, but not in proper format using a gerund for the process/method claim such as (1) applying a steering power unit to receive… and (2) activating the steering power unit… .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,914,020 (Boston) in view of CN 110053440 (Pan) (provided by Applicant, translation attached with another copy of the reference).
Regarding claim 1, Boston discloses a steering device comprising: a steering power unit 801 (Fig 7) having at least one torque output end (at 802); a transmission unit( 86 or 50) connected with the torque output end; an upper control arm 82; a steering element 106 connected with the transmission unit (86 or 50); a  bolt 84 connected with the transmission unit 106; a steering knuckle  (adjacent hub 94) mounted to a wheel disc (at 94) connected with the steering element 106 and the upper control arm, used for controlling the wheel disc (See Fig 4 with motor 801 substituted for  guide plate 142.  See Col 7, lines 17-33), wherein the steering power unit drives the steering element 106 to push or pull the steering knuckle for controlling a turning angle (See Col 7, lines 34-44); wherein the steering power unit 801 simultaneously drives the bolt 84 to have the upper control arm 82 to push or pull (via its pivoting motion) the steering knuckle for varying a camber angle of the wheel disc.  Because the upper arm and the tie rod are interconnected, the steering power unit 801 would simultaneously drive the bolt to move along with the upper control arm relative to the steering knuckle to vary the camber angle of the wheel disc. Boston doesn’t disclose that the bolt is an eccentric bolt.  However, Pan discloses that it is known to provide an eccentric bolt (at 11) at one end of the control arm 13 (See Fig 3 in Pan).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the eccentric bolt in Boston as taught by Pan to further provide adjustment of the front wheel camber angle. (See Pan translation at first paragraph after subtitle “EXAMPLE 1”).
Regarding claim 2, Boston discloses that the steering power unit 801 can be electrically connected with a human-machine interface controller 50 that receives a steering signal (movement by a steering wheel via the human-machine interface controller.  (See Col 4, lines 15-31).
Regarding claim 7, Boston discloses that the transmission unit includes a transmission member and a gear rack unit (50/56, Fig 3), the transmission member is connected with the torque-output end, the transmission drives the gear rack unit, and the gear rack unit is connected with the steering element 106.
Regarding claim 11, Boston discloses that the transmission member is a gear rack 50 (See Fig 3)
Regarding claim 12, Boston discloses that the steering power unit is a motor 801 and the steering element is a tie rod 106.
Regarding claim 13, Boston discloses the steps of applying a steering power unit 801 to receive a steering signal issued by a human machine interface controller (steering wheel); activating the steering power unit upon when the steering signal is received (See Col 7, lines 17—26 in Boston), the steering power unit outputting a torque/rotational speed to drive a transmission unit and further a steering element; the steering element operating a steering knuckle (adjacent to hub 94 in Boston ) to control a wheel disc to vary a turning angle of a wheel.  (See Col 3, lines 8-21 in Boston), the steering knuckle being mounted to the wheel disc and connected with an upper control arm 82 and the steering element 106, and the steering power unit 801 simultaneously drives the bolt 84 to have the upper control arm 82 to push or pull (via its pivoting motion) the steering knuckle for varying a camber angle of the wheel disc.  Because the upper arm and the tie rod are interconnected, the steering power unit 801 would simultaneously drive the bolt to move along with the upper control arm relative to the steering knuckle to vary the camber angle of the wheel disc.  Boston doesn’t disclose that the bolt 84 is an eccentric bolt.  However, Pan discloses that it is known to provide an eccentric bolt (at 11) at one end of the control arm 13 (See Fig 3 in Pan).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the eccentric bolt in Boston as taught by Pan to further provide adjustment of the front wheel camber angle. (See translation at first paragraph after subtitle “EXAMPLE 1”).
Allowable Subject Matter
Claims 3-6, 8-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616